 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:17-CR-095-MMD-WGC

 9                Plaintiff,                        Amended Preliminary Order of Forfeiture

10         v.

11 COREY LEGGETT,

12                Defendant.

13         This Court finds Corey Leggett pled guilty to Count One of a One-Count
14 Superseding Indictment charging him with felon in possession of firearms in violation of 18

15 U.S.C. § 922(g)(1). Superseding Indictment, ECF No. 34; Change of Plea, ECF No. 74;

16 Plea Agreement, ECF No. 75.

17         This Court finds Corey Leggett agreed to the forfeiture of the property set forth in the
18 Plea Agreement and the Forfeiture Allegation of the Superseding Indictment. Superseding

19 Indictment, ECF No. 34; Change of Plea, ECF No. 74; Plea Agreement, ECF No. 75.

20         This Court finds, pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2), the United States
21 of America has shown the requisite nexus between property set forth in the Plea Agreement

22 and the Forfeiture Allegation of the Superseding Indictment and the offense to which Corey

23 Leggett pled guilty.

24         The following property is any firearm or ammunition involved in or used in any
25 knowing violation of 18 U.S.C. § 922(g)(1), and is subject to forfeiture pursuant to 18 U.S.C.

26 § 924(d)(1) with 28 U.S.C. § 2461(c):

27                1. a Smith & Wesson, Model M&P 9 Shield, 9mm pistol bearing serial
28                    number HSP6998;
 1                  2. a Taurus, Model 856, .38 caliber revolver bearing serial number BT48167;

 2                  3. a Walther, Model PPK/S, 9mm Kurz/.380 caliber pistol bearing serial

 3                      number S027598;

 4                  4. a Century Arms, Model C93, 5.56 mm pistol bearing serial number

 5                      C93P01065;

 6                  5. a Sig Sauer, Model P226, 9mm pistol bearing serial number 47A168194;

 7                  6. a Smith & Wesson, Model M&P 9C, 9mm pistol bearing serial number

 8                      HSM8547;

 9                  7. a Glock, Model 19, 9mm pistol bearing serial number SSY653;

10                  8. 32 Rounds Assorted multi caliber ammunition;

11                  9. 9 Rounds Assorted 9mm ammunition;

12                  10. 11 Rounds Hornady 9mm ammunition;

13                  11. 6 Rounds Hornady 380mm ammunition;

14                  12. 5 Rounds Armco 38mm ammunition;

15                  13. 36 Rounds Western Cartridge Co 556mm ammunition; and

16                  14. any and all ammunition

17   (all of which constitutes property).

18          This Court finds that the United States of America may amend this order at any time

19   to add subsequently located property or substitute property to the forfeiture order pursuant

20   to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

21          This Court finds the United States of America is now entitled to, and should, reduce

22   the aforementioned property to the possession of the United States of America.

23          NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND

24   DECREED that the United States of America should seize the aforementioned property.

25          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED all possessory

26   rights, ownership rights, and all rights, titles, and interests of Corey Leggett in the

27   aforementioned property are forfeited and are vested in the United States of America and

28   shall be safely held by the United States of America until further order of the Court.
                                                   2
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

 2   of America shall publish for at least thirty (30) consecutive days on the official internet

 3   government forfeiture website, www.forfeiture.gov, notice of this Order, which shall

 4   describe the forfeited property, state the time under the applicable statute when a petition

 5   contesting the forfeiture must be filed, and state the name and contact information for the

 6   government attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6)

 7   and 21 U.S.C. § 853(n)(2).

 8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 9   or entity who claims an interest in the aforementioned property must file a petition for a

10   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

11   petition shall be signed by the petitioner under penalty of perjury pursuant to 21 U.S.C. §

12   853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and extent of the petitioner’s

13   right, title, or interest in the forfeited property and any additional facts supporting the

14   petitioner’s petition and the relief sought.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

16   must be filed with the Clerk of the Court, Bruce R. Thompson U.S. Courthouse and Federal

17   Building, 400 South Virginia Street, 3rd Floor, Reno, Nevada 89501, no later than thirty

18   (30) days after the notice is sent or, if direct notice was not sent, no later than sixty (60) days

19   after the first day of the publication on the official internet government forfeiture site,

20   www.forfeiture.gov.

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

22   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

23   Attorney’s Office at the following address at the time of filing:

24                  Daniel D. Hollingsworth
                    Assistant United States Attorney
25                  James A. Blum
                    Assistant United States Attorney
26                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101.
27

28   ///
                                                      3
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the notice

 2   described herein need not be published in the event a Declaration of Forfeiture is issued by

 3   the appropriate agency following publication of notice of seizure and intent to

 4   administratively forfeit the above-described property.

 5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 6   copies of this Order to all counsel of record.

 7                 October 18
            DATED _____________________, 2019.

 8

 9

10                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      4
          Case 3:17-cr-00095-MMD-WGC Document 82 Filed 10/17/19 Page 5 of 5



 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   October 17, 2019.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5
                                                     FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 5
